Citation Nr: 1515480	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depression, paranoid personality disorder, posttraumatic stress disorder (PTSD) and/or any other diagnosed psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and K.K.




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In August 2007, the Board remanded for additional development of the record.  In August 2009, the Board denied the Veteran's claim.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2010, granted a Joint Motion for Partial Remand.  In June 2010, the Board again denied the Veteran's claim.  He in turn appealed that denial to the Court, and the Court issued a memorandum decision in March 2012 vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Court's decision.  In September 2012, the Board remanded the claim for additional development.  The claim has now returned to the Board for appellate review.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Biloxi VA Medical Center (VAMC) dated through March 2013.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.





FINDINGS OF FACT

1.  Although medical evidence indicates that the Veteran has asserted that he suffers from PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

2.  The Veteran's diagnosed paranoid personality disorder is not a disability for VA compensation purposes.

3.  An acquired psychiatric disorder, to include anxiety disorder, did not manifest in service, is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include a personality disorder, depression, PTSD, anxiety and/or any other diagnosed psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In May 2004 and February 2006 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  By letters dated May 2006, June 2010 and January 2013, the RO also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The Board also concludes VA's duty to assist has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, private and VA medical records, the reports of VA examinations, a September 1985 letter from an attorney, and the testimony of the Veteran and his friend at a hearing before the undersigned Veterans Law Judge.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   The record indicates that the Veteran participated in VA psychological examinations; the results of which have been included in the claims file for review.  These examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.  

As noted above, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in support of his claim August 2006.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).
 
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II. Factual Background

In November 2002, the Veteran submitted a claim for service connection for PTSD which he argued is the result of an automobile accident in-service. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

As an initial point, outpatient treatment records indicate that the Veteran has been diagnosed with PTSD based on his reported stressor.  However, to establish entitlement to service connection for PTSD the evidence must establish more than just a current diagnosis.  Service connection requires the evidence to satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Generally, a claimed non-combat stressor must be verified, and it has been determined that a Veteran's uncorroborated assertions are insufficient to verify a non-combat stressor.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), regarding a situation in which a stressor is related to the fear of hostile military or terrorist activity.  However, the Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).

In this case, neither exception to the general rule is triggered as the Veteran's reported stressor is not related to either combat or fear of hostile military or terrorist activity.  Accordingly, the Veteran's assertions alone are insufficient to establish the occurrence of the stressor.

In December 2002, the Veteran submitted a stressor statement where he asserted that he was admitted to the Eglin AFB on March 1, 1985 after being in a car crash.  The Veteran reported that he was discharged from the hospital and took 30 days of personal leave followed by 30 days of convalescent leave.  In April 1987, the Veteran asked for an early separation.  

A Florida Traffic Accident Report dated March 1, 1985 confirmed that the Veteran was involved in a motor vehicle accident that evening.  Service treatment record dated in March 1985 also confirmed that the Veteran was admitted to the Eglin AFB regional hospital on March 2, 1985 with a diagnosis of a fractured sternum.  The Veteran was released from the hospital on March 4, 1985.  A follow-up treatment record in March 11, 1985 revealed that the Veteran has some residual bruising but the examiner noted no significant problems and discharged him from the clinic.  A follow-up outpatient treatment record in March 19, 1985 revealed that the Veteran was still having much pain in the chest area and a physical examination revealed that the marked area was tender over the inferior half of the sternum.  A physical profile report that month indicated he was to do no running or bending, and he was excused from physical training.  The Veteran separated from active service in April 1987 but a separation examination is not of record.  

In November 1995, Social Security Administration (SSA) records revealed that the Veteran applied for disability benefits due to PTSD as a result of an incident occurring in February 28, 1993 in Waco, Texas.  The Veteran reported that he has PTSD as a result of the investigation by the Alcohol Tobacco Firearms (ATF) agency for his alleged involvement in selling firearms to the Branch Davidians.  

In January 1996, a private mental evaluation provided by Dr. C.R. revealed that after leaving active duty, the Veteran became involved in the sale of firearms.  In 1991, the Veteran and his business partner K.K., relocated to Howitt, Texas, where they operated a firearms dealership from their home and worked the local circuit at gun shows.  Later in the year, the Veteran reported establishing a work oriented relationship with David Koresh, founder of the Branch Davidians.  In July 1992, the ATF became actively interested in the Veteran's relationship with Mr. Koresh and the Branch Davidians.  In December 1992, the Veteran returned to Florida and resumed his connection and employment with Golf Breeze Pistol Parlor.  As the raid on the Branch Davidian complex unfolded, the AFT renewed their interested in the Veteran's involvement.  Over the next several months, the Veteran became subject to interrogation and numerous disruptions in his daily activities and livelihood.   The Veteran relocated to Bonners Ferry, Idaho, where he worked part-time as a cook and later a custodial supervisor, however the Veteran reported that his identity and connection with to the Waco incident gradually became revealed and he incurred increasing levels of interpersonal tension and conflict.  

A mental examination revealed that the Veteran was well-groomed and well oriented.  The Veteran acknowledges the presence of anxiety which has resulted in long-term sleep disturbance and weight loss.  The Veteran also indicated that he is a constant state of vigilance.  He also reported impaired levels of social adaptiveness, and that he is chronically suspicious of others.  The examiner noted that the Veteran appears to be quite cognitively intact and displays no obvious disturbance in cognition.  The examiner concluded that the Veteran had an "unremarkable psychiatric history" prior to his intense confrontation episodes surrounding the aftermath of the ATF raid of the Branch Davidian complex in Waco, Texas.  While the immediacy and intense distress period has subsided, there continues to be residual tension surrounding this episode that manifest itself in his daily life.  At present, the Veteran's general mode of presentation would be congruent with a diagnosis of PTSD, mild to moderate in intensity, delayed in onset, and chronic in character.  

In an October 1996 psychological evaluation by Dr. C.R., the examiner reported that the Veteran continues to live in a remote area outside of Bonners Ferry, Idaho.  His lifestyle continues to be solitary, maintaining no active friendship, and engaging in only minimal social contact.  The Veteran was unemployed and continued to report symptoms indicative of stress-related difficulties, to include sleep disturbances, heightened vigilance with accompanying themes of paranoia.  

In an April 1997 private psychiatric assessment, Dr. W.M., the Veteran continues to exhibit anxiety symptoms related to ongoing FBI investigations.  Dr. W.M. reported current stressors to include investigations, reporters, threats and harassment.  With regards to his work-related deficits, Dr. W.M. reported inability to concentrate, get along with co-workers and supervisors and forgetfulness.  

An April 1999 private treatment record revealed that the Veteran continued to be treated for anxiety and the examiner reported that the Veteran is "still stressed over Waco, unable to work regularly due to PTSD, still using Valium- when experiencing nightmares, paranoia, some depression."  

In a May 2000 private opinion by Dr. F.W., the private psychologist reported that the Veteran is unemployed and last worked over a year ago at a motel in Idaho which lasted six weeks, then he was called to testify and did not return to work.  The Veteran reported that he can get jobs but as soon as they find out of his involvement with the IRS, ATF, and FBI- he is let go.  The Veteran admitted that he is "paranoid" over the situation, lost 80 pounds since the incident, and carries newspaper clippings of anyone involved in the incident that have subsequently died.  The Veteran reported experiencing nightmares of people shooting him which results in sleep disturbances.  A mental examination revealed that the Veteran did not report any symptoms of thought disorder such as hallucinations or delusions.  The psychologist noted that the Veteran turned any discussion eventually into a discussion about the ATF.  The psychologist noted that he appeared to have a level of mild depression but did not report any suicidal ideations or depressive feelings.  Rather, the Veteran reported symptoms of paranoia and anxiety attacks.  The psychologist diagnosed the Veteran with PTSD, generalized anxiety disorder and assigned a GAF score of 50 for moderate to serious symptoms.  

In March 2005, K.K. provided a lay statement to VA that the Veteran has complained over the past 18 years about injuries sustained in his automobile accident in service.  She reported that the Veteran sustained injuries to his right hip, migraines, right finger, hand, knees, sternum, high blood pressure, allergies, arthritic spasms, and PTSD as a result of the accident.  She also reported that he was intimidated by other airmen for his injuries while in service without being provided offered the proper therapy.  

The Veteran began psychiatric treatment at the Pensacola VA Medical Center (VAMC) in May 2006.  In an August 2006 treatment record, the Veteran complained of nightmares since his accident and feeling depressed.  The Veteran also reported being withdrawn and stays at home with limited physical activities.  The Veteran was diagnosed with generalized anxiety disorder according to the record while the examiner considered his condition to be a mood disorder due to general medical conditions and panic disorder with agoraphobia.  

In August 2006, the Veteran and K.K., testified before the Board that he developed PTSD as a result of his automobile accident in service.  The Veteran testified that he did not realize that he had PTSD until he filed for social security and was diagnosed with PTSD.  The Veteran reported that he was being treated by a private physician, Dr. Reyes.  K.K. testified that she met the Veteran in 1988 and saw residual bruising from car accident on his chest and hip.  

The Veteran was afforded a VA psychiatric examination in August 2008.  The examiner noted he reviewed the claims folder.  The Veteran asserted the motor vehicle accident in service was a stressful event.  The Veteran was diagnosed with chronic, mild PTSD and moderate paranoid personality disorder.  The examiner noted the Veteran had several psychological evaluations following service, with no report by him of symptoms of PTSD related to the in-service motor vehicle accident.  He added that the post-service diagnoses of PTSD related to the in-service motor vehicle accident were apparently based primarily on the Veteran's recent subjective report, perhaps with no access to the claims folder, or prior subjective reports of the Veteran and psychological evaluations.  The examiner noted that following military service, there are no symptoms of PTSD related to the in-service motor vehicle accident.  The examiner concluded that he cannot resolve this issue without resorting to mere speculation due to the inconsistencies provided by the Veteran's past reports where he attributes his PTSD based on his involvement with the Waco incident and his current report where he attributes his PTSD to the in-service motor vehicle accident.  However, based on the available records, a causal link between the Veteran's Waco incident appears to be "substantial stronger" than the causal link between his current symptoms and his in-service motor vehicle accident.  A September 2010 addendum opinion also provided that the Veteran's mental disorder was not caused by or a result of in-service illness. 

In a March 2012 private opinion by Dr. R.R., the Veteran's private physician reported that the Veteran shows symptoms of stressors due to the 1985 motor vehicle accident.  He reported that the Veteran is afraid to drive and when he does drive, his blood pressure increases to concerning levels and he becomes agitated and confrontation high level of anxiety.  The physician concluded that the Veteran has "horrific nightmares that constantly remind him of the death that occurred on the evening of March 1, 1985."  The private physician also reported that these episodes cause his weight to fluctuate.  

The Veteran was afforded a VA examination in March 2013.  The Veteran was diagnosed with generalized anxiety disorder and paranoid personality disorder by history.  The examiner reported that a review of the claims folder was conducted.  The Veteran reported being in a common law marriage with his wife and they both receive social security for PTSD.  The Veteran reported that after separating from the military, he remained in Pensacola, Florida and was self-employed selling guns for about six years.  The examiner reported that a review of the records revealed that he moved to Texas during this time and became acquainted with David Koresh, leader of the Branch Davidian sector.  The Veteran denied any history of mental health problems prior to enlistment.  The Veteran also did not seek any mental health treatment while in service.  The Veteran was involved in a car accident on March 1, 1985 but was not seen by any mental health professionals at that time.  The examiner found that his symptoms were being afraid to drive, going places where there are no chairs, and afraid of people's reaction to his heavy breathing when he could not catch his breath.  The Veteran also reported patrolling his yard at night and that his activities are limited because he cannot walk far distances.  When asked about his legal or behavior history, the Veteran denied a history of legal troubles and did not mention his investigation with the ATF and FBI regarding his sale of weapons to David Koresh.  The examiner found that the Veteran's reported health symptoms do not meet the DSM-IV diagnostic criteria based on objective test results and a diagnostic interview from this examination.  The examiner found no objective evidence to support a diagnosis of PTSD at this time.  The Veteran's reported symptoms are consistent with the diagnosis of anxiety disorder and a history of diagnosis for paranoid personality disorder.  The examiner opined that the Veteran's anxiety disorder is not related to or caused by the automobile accident in service.  Rather, his symptoms are more likely than not related to his involvement with the David Koresh/Branch Davidian situation and that fact that he was being investigated by the ATF and FBI.  The examiner also pointed out that he is in receipt of social security benefits for PTSD based on his involvement with the Branch Davidians and subsequent negative legal and public attention.  With regards to the previous diagnosis for PTSD by a social worker in 2006 and 2007, the examiner found that the social worker diagnosed the Veteran for PTSD under a "clinical context where different diagnostic guidelines apply, [and] appear primarily on his subjective reports of symptoms, with no objective assessment of response style conducted, and therefore are inapplicable to the current examination."  The examiner also noted that the 2008 diagnosis of PTSD was provided in relation to the Branch Davidian situation and not the 1985 motor vehicle accident.  Therefore, the examiner concluded that the Veteran's does not have PTSD, and his anxiety disorder is not related to his claimed stressor of in-service motor vehicle accident.  

III.  Analysis

First, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophrenia disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In this case, the Veteran has not been diagnosed with a psychiatric disorder deemed a psychosis for presumptive service connection purposes.  In any event, the Board finds no credibly lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).  

The Board further observes that the Veteran, while reporting symptomatology in service and thereafter, has also reported that an acquired psychiatric disorder was not diagnosed until approximately 1995-which is 8 years after service discharge.  Moreover, the clinical evidence of record does not document complaints or treatments of a psychiatric disorder until the Veteran was being investigated by the ATF and FBI for his involvement in the sale of firearms to David Koresh and Branch Davidians.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the Board notes that the Veteran has contended that his current acquired psychiatric disorder is related to his 1985 motor vehicle accident in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Here, while the Veteran is competent to describe the current manifestations of his acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding the onset of his acquired psychiatric disorder to be not credible.   Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service psychiatric symptoms and his current acquired psychiatric disorder.   

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced psychiatric symptoms as a result of the motor vehicle accident that occurred in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the record contains two sets of the Veteran's lay statements that are separate and conflicting.  For the disability evaluation report to obtain SSA benefits, the Veteran made statements linking his PTSD to the ATF raid and his involvement to the Waco incident.  For the disability examination to obtain entitlement to service connection to PTSD, the Veteran linked his PTSD entirely on his in-service 1985 motor vehicle accident without any discussion of the ATF raid and its consequences.  Moreover, the Veteran's private psychiatric treatment records where he is diagnosed with PTSD links his condition to the AFT raid and its consequences.  Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  It was not until 2005, 20 years after the 1985 motor vehicle accident, that the Veteran began seeking psychiatric treatment for PTSD at the Pensacola VAMC which he attributes to his motor vehicle accident in service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current acquired psychiatric disorder manifested during active duty service is inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

With regards to the lay statements and testimony provided by K.K., she stated that she met the Veteran in 1988 and saw residual bruising on his chest attributable to the motor vehicle accident in service.  She also attributed his PTSD symptoms to the motor vehicle accident in service.  The Board finds that K.K. is not competent to provide a diagnosis of PTSD or a causal link as there is no indication that she possesses the requisite medical knowledge to render such opinion.  With regards to her claim that she saw residual bruising on his chest in 1988, the Board also finds that she is competent to report what she saw, but she is not competent to attribute the symptoms to a motor vehicle accident that occurred three years prior.  The Board finds that given the fact that K.K. did not meet him until 1988, three years after his motor vehicle accident in service, his condition could have multiple causes and is not a disability for which a lay opinion is competent to diagnose.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Board assigns no probative weight to such statements. 

The Board notes that in March 2012, the Veteran submitted a private opinion by Dr. R.R. that attributes the 1985 motor vehicle accident for his PTSD.  The physician concludes that the Veteran has "horrific nightmares that constantly remind him of the death that occurred on the evening of March 1, 1985."  The Board notes that neither the Florida Traffic Accident Report dated March 1, 1985, nor any other evidence of record indicate that his car accident resulted in a fatality.  For these reasons, the Board finds that May 2012 opinion by Dr. R.R. to be of limited probative value as the bases of his opinion appear to be founded on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Here, the Board recognizes that several VA examinations concluded that the Veteran's psychiatric disability is not a result of service, while the August 2008 VA examiner concluded that he could not render an opinion without resorting to speculation given the inconsistent reports provided by the Veteran.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   In this case, the medical opinions were provided by medical professionals and are therefore considered to all constitute probative evidence.  However, the Board must determine what the most probative evidence is.  

With regards to the medical examination of record, the August 2008 examiner who found "some relationship" between the Veteran's motor vehicle accident and his PTSD but cannot resolve this issue without resorting to speculation.  The Board remanded the claim for a new VA examination in March 2013.  The March 2013 VA examiner reviewed the claims file, interviewed the Veteran, conducted objective testing before rendering the diagnosis of generalized anxiety disorder and paranoid personality disorder.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD based on objective testing, whereas in contrast, his previous diagnosis of PTSD relied heavily on the statements made by the Veteran which have been wholly inconsistent with the history of his psychiatric treatments and reports.  As such, greater weight is afforded to the later VA opinion. 

Therefore, the Board finds that an acquired psychiatric disorder first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In addition to diagnoses addressed above, the claims file reflects diagnoses of a personality disorder.  In this regard, the March 2013 VA examiner rendered a diagnosis of paranoid personality disorder.  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.   Therefore, to the extent that post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 










ORDER

Service connection for an acquired psychiatric disorder, to include an anxiety disorder, depression, paranoid personality disorder and/or any other diagnosed psychiatric disorder, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


